
	

114 S2208 IS: Security and Financial Empowerment Act of 2015
U.S. Senate
2015-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2208
		IN THE SENATE OF THE UNITED STATES
		
			October 27, 2015
			Mrs. Murray (for herself, Ms. Baldwin, Mr. Blumenthal, Mr. Brown, Ms. Cantwell, Mr. Franken, Mrs. Gillibrand, Ms. Klobuchar, Mr. Leahy, Ms. Mikulski, Mr. Sanders, Ms. Hirono, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To promote the economic security and safety of survivors of domestic violence, dating violence,
			 sexual assault, or stalking, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Security and Financial Empowerment Act of 2015.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Findings. TITLE I—Reauthorization of National Resource Center grants on workplace responses to assist survivors of domestic and sexual violence Sec. 101. Grant program reauthorization. TITLE II—Safe leave for addressing domestic violence, dating violence, sexual assault, or stalking Sec. 201. Definitions. Sec. 202. Entitlement to safe leave for addressing domestic violence, dating violence, sexual assault, or stalking. Sec. 203. Existing leave usable for addressing domestic violence, dating violence, sexual assault, or stalking. Sec. 204. Emergency benefits. Sec. 205. Rule of construction. Sec. 206. Regulations. TITLE III—Survivors’ employment sustainability Sec. 301. Short title. Sec. 302. Prohibited discriminatory acts. Sec. 303. Enforcement. Sec. 304. Regulations. Sec. 305. Attorney’s fees. TITLE IV—Entitlement to unemployment compensation for survivors of domestic violence, dating violence, sexual assault, or stalking Sec. 401. Unemployment compensation and training provisions. TITLE V—Insurance protections and support for survivors of domestic violence, dating violence, sexual assault, or stalking Subtitle A—Insurance protections Sec. 501. Definitions. Sec. 502. Discriminatory acts prohibited. Sec. 503. Insurance protocols for survivors of domestic violence, dating violence, sexual assault, or stalking. Sec. 504. Reasons for adverse actions. Sec. 505. Life insurance. Sec. 506. Subrogation without consent prohibited. Sec. 507. Enforcement. Sec. 508. Applicability. Subtitle B—Supporting and empowering survivors Sec. 511. Study and reports on barriers to survivors’ economic security access. Sec. 512. Domestic violence, dating violence, sexual assault, and stalking education and information programs for survivors. Sec. 513. Investing in public health infrastructure to improve support for survivors. Sec. 514. Financial literacy and advocacy for survivors of domestic violence, dating violence, sexual assault, or stalking. TITLE VI—Severability Sec. 601. Severability.  2.FindingsCongress finds the following:
 (1)Violence against women has been reported as the leading cause of physical injury to women. Such violence has a devastating impact on women’s physical and emotional health, financial security, and ability to maintain their jobs, and thus impacts interstate commerce and economic security.
 (2)The Office on Violence Against Women of the Department of Justice defines domestic violence as a pattern of abusive behavior in any relationship that is used by one intimate partner to gain or maintain power and control over another intimate partner. Domestic violence can be physical, sexual, emotional, economic, or psychological actions or threats of actions that influence another person. Domestic violence includes any behaviors that intimidate, manipulate, humiliate, isolate, frighten, terrorize, coerce, threaten, blame, hurt, injure, or wound an individual.
 (3)The Centers for Disease Control and Prevention report that domestic violence or intimate partner violence is a serious public health issue for millions of individuals in the United States. Nearly one in four women and one in seven men in the United States have suffered severe physical violence by an intimate partner.
 (4)Homicide is the leading cause of death for women on the job. Husbands, boyfriends, and ex-partners commit 15 percent of workplace homicides against women. One study found that intimate partner violence resulted in 142 homicides among women at work in the United States from 2003 to 2008, a figure which represents 22 percent of the 648 workplace homicides among women during the period. In fact, in 2010, homicides against women at work increased by 13 percent despite continuous declines in overall workplace homicides in recent years.
 (5)Women in the United States are 11 times more likely to be murdered with guns than women in other high-income countries. Female intimate partners are more likely to be murdered with a firearm than all other means combined. The presence of a gun in domestic violence situations increases the risk of homicide for women by 500 percent.
 (6)Violence can have a dramatic impact on the survivor of such violence. Studies indicate that between 35 and 56 percent of employed survivors of domestic violence who are women were harassed at work by their abusive partners. More than 35 percent of stalking survivors report losing time from work due to the stalking and seven percent of such survivors never return to work. Sexual assault, whether occurring in or out of the workplace, can impair an employee’s work performance, require time away from work, and undermine the employee’s ability to maintain a job. Nearly 50 percent of sexual assault survivors lose their jobs or are forced to quit in the aftermath of the assaults.
 (7)Studies find that 60 percent of single women lack economic security and 81 percent of households with single mothers live in economic insecurity. Research shows that expenses such as housing, transportation, and child care are often cited as the most significant barriers that survivors confront when attempting to escape violence or rebuild their lives. Survivors are deprived of their autonomy, liberty, and security, and face tremendous threats to their health and safety.
 (8)The Centers for Disease Control and Prevention report that survivors of severe intimate partner violence lose nearly 8,000,000 days of paid work, which is the equivalent of more than 32,000 full-time jobs and almost 5,600,000 days of household productivity each year. Therefore, women disproportionately need time off to care for their health or to find safety solutions, such as obtaining a restraining order or finding housing, to avoid or prevent further violence.
 (9)According to the Centers for Disease Control and Prevention, the costs of intimate partner violence against women in 1995 exceeded an estimated $5,800,000,000. These costs included nearly $4,100,000,000 in the direct costs of medical and mental health care and nearly $1,800,000,000 in the indirect costs of lost productivity. These statistics are generally considered to be underestimated because the costs associated with the criminal justice system are not included.
 (10)Fifty-five percent of senior executives recently surveyed said domestic violence has a harmful effect on their company’s productivity, and more than 70 percent said domestic violence negatively affects attendance. Seventy-eight percent of human resources professionals consider partner violence a workplace issue. However, more than 70 percent of United States workplaces have no formal program or policy that addresses workplace violence, let alone domestic violence. In fact, only four percent of employers provided training on domestic violence.
 (11)Studies indicate that one of the best predictors of whether a survivor will be able to stay away from his or her abuser is the degree of his or her economic independence. However, domestic violence, dating violence, sexual assault, and stalking often negatively impact a survivor’s ability to maintain employment.
 (12)Abusers frequently seek to exert financial control over their partners by actively interfering with their ability to work, including preventing their partners from going to work, harassing their partners at work, limiting their partners’ access to cash or transportation, and sabotaging their partners’ child care arrangements.
 (13)The Patient Protection and Affordable Care Act (Public Law 111–148), and the amendments made by such Act, ensures that most health plans must cover preventive services, including screening and counseling for domestic violence, at no additional cost. In addition, it prohibits insurance companies from discriminating against patients for preexisting conditions, like domestic violence.
 (14)Yet, more can be done to help survivors. Federal law in effect on the day before the date of enactment of this Act does not explicitly—
 (A)authorize survivors of domestic violence, dating violence, sexual assault, or stalking to take leave from work to seek legal assistance and redress, counseling, or assistance with safety planning activities;
 (B)address the eligibility of survivors of domestic violence, dating violence, sexual assault, or stalking for unemployment compensation;
 (C)provide job protection to survivors of domestic violence, dating violence, sexual assault, or stalking;
 (D)prohibit insurers and employers who self-insure employee benefits from discriminating against survivors of domestic violence, dating violence, sexual assault, or stalking and those who help them in determining eligibility, rates charged, and standards for payment of claims; or
 (E)prohibit insurers from disclosing information about abuse and the location of the survivors through insurance databases and other means.
 (15)October is National Domestic Violence Awareness Month. (16)This Act aims to empower survivors of domestic violence, dating violence, sexual assault, or stalking to be free from violence, hardship, and control, which restrains basic human rights to freedom and safety in the United States.
			IReauthorization of
			 National Resource Center grants on workplace responses to assist survivors
			 of domestic and sexual violence
			101.Grant program
			 reauthorization
				(a)Information and
			 assistance to survivor service providers and community
 organizationsSection 41501(a) of the Violence Against Women Act of 1994 (42 U.S.C. 14043f(a)) is amended by striking the period at the end and inserting , and to survivor services organizations (as defined in section 201 of the Security and Financial Empowerment Act of 2015) (including community based organizations) and tribal, State, and territorial domestic violence or sexual assault coalitions to enable the organizations and coalitions to provide resource materials or other assistance to employers, labor organizations, or employees..
				(b)Administrative
 provisionsSection 41501 of the Violence Against Women Act of 1994 (42 U.S.C. 14043f) is amended by adding at the end the following:
					
						(g)Administrative
				Costs
							(1)In
 generalFrom the amount appropriated pursuant to subsection (e) for each fiscal year, the Attorney General shall not use more than 2.5 percent for the administration and monitoring of grants made available under this section.
 (2)EvaluationsFrom the amount appropriated pursuant to subsection (e) for each fiscal year, the Director shall not use more than 5 percent to award contracts or cooperative agreements to entities with demonstrated expertise in program evaluation, to evaluate programs under this section..
				IISafe leave
			 for addressing domestic violence, dating violence, sexual assault, or
			 stalking
 201.DefinitionsAs used in this title, the following definitions apply:
 (1)Domestic violence; dating violence; sexual assault; stalkingThe terms domestic violence, dating violence, sexual assault, and stalking have the meanings given the terms in section 40002 of the Violence Against Women Act of 1994 (42 U.S.C. 13925).
				(2)Domestic partner
 (A)In generalThe term domestic partner, with respect to an individual, means another individual with whom the first individual is in a committed relationship.
 (B)Committed relationship definedThe term committed relationship means a relationship between two individuals, each at least 18 years of age, in which each individual is the other individual’s sole domestic partner and both individuals share responsibility for a significant measure of each other’s common welfare. The term includes any such relationship between two individuals, including individuals of the same sex, that is granted legal recognition by a State or political subdivision of a State as a marriage or analogous relationship, including a civil union or domestic partnership.
					(3)Employ;
 StateThe terms employ and State have the meanings given the terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).
				(4)Employee
					(A)In
 generalThe term employee means any person employed by an employer. In the case of an individual employed by a public agency, such term means an individual employed as described in section 3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)).
 (B)BasisThe term includes a person employed as described in subparagraph (A) on a full- or part-time basis, for a fixed time period, on a temporary basis, pursuant to a detail, or as a participant in a work assignment as a condition of receipt of Federal or State income-based public assistance.
 (5)EmployerThe term employer—
 (A)means any person engaged in commerce or in any industry or activity affecting commerce who employs 15 or more individuals; and
 (B)includes any person acting directly or indirectly in the interest of an employer in relation to an employee, and includes a public agency that employs individuals as described in section 3(e)(2) of the Fair Labor Standards Act of 1938, but does not include any labor organization (other than when acting as an employer) or anyone acting in the capacity of officer or agent of such labor organization.
					(6)Employment
 benefitsThe term employment benefits means all benefits provided or made available to employees by an employer, including group life insurance, health insurance, disability insurance, sick leave, annual leave, educational benefits, and pensions, regardless of whether such benefits are provided by a practice or written policy of an employer or through an employee benefit plan, as defined in section 3(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(3)).
				(7)Family or
 household memberThe term family or household member, used with respect to a person, means an individual who—
 (A)is a son or daughter, parent, spouse, domestic partner, or any other individual related by blood or affinity whose close association with the person is the equivalent of a family relationship; and
 (B)is not the abuser (as defined in section 501) involved. (8)PersonThe term person has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).
				(9)Public
 agencyThe term public agency has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).
				(10)Public
 assistanceThe term public assistance includes cash, benefits issued under a supplement nutrition assistance program under section 4 of the Food and Nutrition Act of 2008 (7 U.S.C. 2013), medical assistance, housing assistance, and other benefits provided on the basis of income by a public agency.
				(11)Survivor of
				domestic violence, dating violence, sexual assault, or
 stalkingThe term survivor of domestic violence, dating violence, sexual assault, or stalking includes—
 (A)a person who has experienced or is experiencing domestic violence, dating violence, sexual assault, or stalking; and
 (B)a person whose family or household member has experienced or is experiencing domestic violence, dating violence, sexual assault, or stalking.
					(12)Survivor services
 organizationThe term survivor services organization means a nonprofit, nongovernmental organization that provides assistance to survivors of domestic violence, dating violence, sexual assault, or stalking, or to advocates for such survivors, including a rape crisis center, an organization carrying out a domestic violence program, an organization operating a shelter or providing counseling services, an organization providing assistance through the legal process, or another entity that provides assistance to such survivors.
				202.Entitlement
				to safe leave for addressing domestic violence, dating
			 violence, sexual
				assault, or stalking
 (a)Safe leave generallyAn employer shall provide each employee employed by the employer not less than 30 days of safe leave in a 12-month period. The leave may be unpaid leave, unless the employee uses paid leave from the portion earned under subsection (b) or substitutes leave under section 203. An employee may take not more than a total of 30 days of safe leave in a 12-month period under this section, including the portion of the leave described in subsection (b), in addition to any leave taken (directly or indirectly) under title I of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.), or subchapter V of chapter 63 of title 5, United States Code.
				(b)Safe leave
 (1)In generalAs a portion of the 30 days of safe leave described in subsection (a), the employer shall provide each employee employed by the employer not less than one hour of earned paid safe leave for every 30 hours worked, to be used as described in subsection (c). An employer shall not be required, under this subsection, to permit an employee to earn or use more than 56 hours of such leave at a time, unless the employer chooses to set a higher limit.
					(2)Exempt employees
 (A)In generalExcept as provided in paragraph (3), for purposes of this subsection, an employee who is exempt from overtime requirements under section 13(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(1)) shall be assumed to work 40 hours in each workweek.
 (B)Shorter normal workweekIf the normal workweek of such an employee is less than 40 hours, the employee shall earn paid safe leave based upon that normal workweek.
 (3)Dates for beginning to earn paid safe leave and useEmployees shall begin to earn paid safe leave under this subsection at the commencement of their employment. An employee shall be entitled to use the earned paid safe leave beginning on the 60th calendar day following commencement of the employee's employment. After that 60th calendar day, the employee may use the paid safe leave as the leave is earned. An employer may, at the discretion of the employer, loan paid safe leave to an employee for use by such employee in advance of the employee earning such safe leave as provided in this subsection and may permit use before the 60th day of employment.
					(4)Carryover
 (A)In generalExcept as provided in subparagraph (B), paid safe leave earned under this subsection shall carry over from one year to the next.
 (B)ConstructionThis title shall not be construed to require an employer to permit an employee to earn or use more than 56 hours of paid safe leave at a given time.
 (5)Employers with existing policiesAny employer with a paid leave policy who makes available an amount of safe paid leave that is sufficient to meet the requirements of this subsection and that may be used for the same purposes and under the same conditions as the purposes and conditions outlined in subsection (c) shall not be required to permit an employee to earn additional paid safe leave under this subsection.
 (6)ConstructionNothing in this section shall be construed as requiring financial or other reimbursement to an employee from an employer upon the employee’s termination, resignation, retirement, or other separation from employment for earned paid safe leave that has not been used.
 (7)ReinstatementIf an employee is separated from employment with an employer and is rehired, within 12 months after that separation, by the same employer, the employer shall (in addition to providing unpaid safe leave in accordance with subsection (a)) reinstate the employee’s previously earned paid safe leave. The employee shall be entitled to use the earned paid safe leave and earn additional paid safe leave at the recommencement of employment with the employer.
 (c)UsesSafe leave earned under this section may be used by an employee for an absence resulting from domestic violence, dating violence, sexual assault, or stalking, if the leave is to—
 (1)seek medical attention for the employee or the employee’s family or household member, to recover from physical or psychological injury or disability caused by domestic violence, dating violence, sexual assault, or stalking;
 (2)obtain or assist a family or household member in obtaining services from a survivor services organization;
 (3)obtain or assist a family or household member in obtaining behavioral health services or counseling;
 (4)participate in safety planning, temporary or permanent relocation, or taking other actions, to increase the safety of the employee or family or household member; or
 (5)take legal action, including preparing for or participating in any civil or criminal legal proceeding related to or resulting from domestic violence, dating violence, sexual assault, or stalking.
					(d)Procedures
 (1)RequestSafe leave shall be provided upon the oral or written request of an employee. Such request shall—
 (A)include the expected duration of the period of such leave; and (B)be provided as soon as practicable after the employee is aware of the need for such period.
 (2)SchedulingAn employee shall make a reasonable effort to schedule a period of safe leave under this title in a manner that does not unduly disrupt the operations of the employer, unless scheduling the period of leave in that manner is not practicable.
					(3)Certification
 (A)In generalAn employer may require that a request for safe leave under this section for a purpose described in subsection (c) be supported—
 (i)by any form of certification (but the employer may not specify the particular form of certification to be provided) consisting of—
 (I)a sworn statement of the employee or the family or household member, as the case may be; (II)a police report indicating that the employee, or a family or household member of the employee, was a survivor of domestic violence, dating violence, sexual assault, or stalking;
 (III)a court order protecting or separating the employee or a family or household member of the employee from the perpetrator of an act of domestic violence, dating violence, sexual assault, or stalking, or other evidence from the court or prosecuting attorney that the employee or family or household member has appeared in court or is scheduled to appear in court in a proceeding related to domestic violence, dating violence, sexual assault, or stalking;
 (IV)documentation from an employee or volunteer working for a survivor services organization, an attorney, a police officer, a medical professional, a social worker, an antiviolence counselor, a member of the clergy, or another professional, affirming that the employee or a family or household member of the employee is a survivor of domestic violence, dating violence, sexual assault, or stalking; or
 (V)other corroborating evidence concerning the employee or family or household member; and (ii)if the survivor is the employee's family or household member, in order to verify the employee's relationship with the survivor, by information that may include a sworn statement of the employee, a birth certificate, a court document, or other corroborating evidence.
							(B)Survivor information protections
 (i)In generalThe certification shall state the reason that the safe leave is required with the facts to be disclosed limited to the minimum necessary to establish a need for the employee to be absent from work, and the employee shall not be required to explain the details of the domestic violence, dating violence, sexual assault, or stalking involved.
 (ii)Limitation on information requirementsAn employer may not require an employee, in order to obtain leave under this section, to produce, discuss with the employer, or provide—
 (I)any additional information, beyond the information enumerated in this subsection that establishes that the employee is eligible for leave under this section; or
 (II)any information that would compromise the safety of the employee or family or household member in any way.
 (C)TimelinessThe employee shall provide a copy of such certification to the employer in a timely manner, not later than 30 days after the first day of the period of leave to the extent possible. The employer shall not delay the commencement of the period of leave on the basis that the employer has not yet received the certification.
 (4)ProhibitionAn employer may not require, as a condition of providing safe leave under this title, that the employee involved search for or find a replacement employee to cover the hours during which the employee is using safe leave.
					(e)Confidentiality; nondisclosure for survivors
 (1)ConfidentialityAll information provided to the employer pursuant to subsection (c) or (d), and the facts that the employee or family or household member is a survivor of domestic violence, dating violence, sexual assault, or stalking, and the employee has requested or obtained safe leave pursuant to this section, shall be retained in the strictest confidence by the employer, except to the extent that disclosure is—
 (A)requested or consented to by the employee in writing; or
 (B)otherwise required by applicable Federal or State law.
 (2)Confidential communicationsThe provision of any information under this section does not waive or diminish the confidential or privileged nature of communications between a survivor of domestic violence, dating violence, sexual assault, or stalking with one or more of the individuals or entities providing information under subclause (II), (III), (IV), or (V) of clause (i), or clause (ii), of subsection (d)(3)(A).
 (3)NondisclosureIf an employer possesses health information about an employee or an employee’s family or household member, such information shall—
 (A)be maintained on a separate form and in a separate file from other personnel information; (B)be treated as a confidential medical record; and
 (C)not be disclosed except to the affected employee or with the written permission of the affected employee.
						(f)Employment and
				benefits
					(1)Restoration to
				position
						(A)In
 generalExcept as provided in paragraph (2), any employee who takes leave under this section for the intended purpose of the leave shall be entitled, on return from such leave—
 (i)to be restored by the employer to the position of employment held by the employee when the leave commenced; or
 (ii)to be restored to an equivalent position with equivalent employment benefits, pay, and other terms and conditions of employment.
							(B)Loss of
 benefitsThe taking of leave under this section shall not result in the loss of any employment benefit accrued prior to the date on which the leave commenced.
 (C)LimitationsNothing in this subsection shall be construed to entitle any restored employee to any accrual, right, benefit, or position described in section 104(a)(3) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2614(a)(3)).
 (D)ConstructionNothing in this paragraph shall be construed to prohibit an employer from requiring an employee on leave under this section to report periodically to the employer on the status and intention of the employee to return to work.
						(2)Exemption
				concerning certain highly compensated employees
						(A)Denial of
 restorationAn employer may deny restoration under paragraph (1) to any employee described in subparagraph (B) if—
 (i)such denial is necessary to prevent substantial and grievous economic injury to the operations of the employer;
 (ii)the employer notifies the employee of the intent of the employer to deny restoration on such basis at the time the employer determines that such injury would occur; and
 (iii)in any case in which the leave has commenced, the employee elects not to return to employment after receiving such notice.
							(B)Affected
 employeesAn employee referred to in subparagraph (A) is a salaried employee who is among the highest paid 10 percent of the employees employed by the employer within 75 miles of the facility at which the employee is employed.
						(3)Maintenance of
				health benefits
 (A)CoverageExcept as provided in subparagraph (B), during any period that an employee takes leave under this section, the employer shall maintain coverage under any group health plan (meaning a group health plan as defined in section 5000(b)(1) of the Internal Revenue Code of 1986 or an employee welfare benefit plan as defined in section 3(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(1))) for the duration of such leave at the level and under the conditions coverage would have been provided if the employee had continued in employment continuously for the duration of such leave.
						(B)Failure to
 return from leaveThe employer may recover the premium that the employer paid for maintaining coverage for the employee under such group health plan during any period of leave under this section if—
 (i)the employee fails to return from leave under this section after the period of leave to which the employee is entitled has expired; and
 (ii)the employee fails to return to work for a reason other than—
 (I)the continuation of, recurrence of, or onset of an episode of domestic violence, dating violence, sexual assault, or stalking, that entitles the employee to leave pursuant to this section; or
 (II)other circumstances beyond the control of the employee.
								(C)Certification
 (i)IssuanceAn employer may require an employee who claims that the employee is unable to return to work because of a reason described in subclause (I) or (II) of subparagraph (B)(ii) to provide, within a reasonable period after making the claim, certification to the employer that the employee is unable to return to work because of the circumstances that formed the basis for that claim.
 (ii)ContentsAn employee may satisfy the certification requirement of clause (i) by providing to the employer—
 (I)a sworn statement of the employee;
 (II)documentation from an employee, agent, or volunteer of a survivor services organization, an attorney, a member of the clergy, or a medical or other professional, from whom the employee or the employee's family or household member has sought assistance in addressing domestic violence, dating violence, sexual assault, or stalking, including the effects of domestic violence, dating violence, sexual assault, or stalking;
 (III)a police or court record; or
 (IV)other corroborating evidence.
 (D)Limitation on information requirementsAn employer may not require an employee, under subparagraph (C), to produce, discuss with the employer, or provide—
 (i)any additional information, beyond the information enumerated in this paragraph that establishes that the employee is unable to return as described in subparagraph (C)(i); or
 (ii)any information that would compromise the safety of the employee or family or household member in any way.
 (E)ConfidentialityAll information provided to the employer pursuant to subparagraph (C), including a statement of the employee or any other documentation, record, or corroborating evidence, and the fact that the employee is not returning to work because of a reason described in subclause (I) or (II) of subparagraph (B)(ii), shall be retained in the strictest confidence by the employer, except to the extent that disclosure is—
 (i)requested or consented to by the employee in writing; or
 (ii)otherwise required by applicable Federal or State law.
 (F)Confidential communicationsThe provision of any information under this paragraph does not waive or diminish the confidential or privileged nature of communications between a survivor of domestic violence, dating violence, sexual assault, or stalking with one or more of the individuals or entities providing information under subclause (II), (III), or (IV) of subparagraph (C)(ii).
						(g)Prohibited
				acts
					(1)Interference
 with rightsSection 105(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2615(a)) shall apply with respect to this title.
 (2)Interference with proceedings or inquiriesSection 105(b) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2615(b)) shall apply with respect to this title.
					(3)Public agency
 sanctionsIt shall be unlawful for any public agency to deny, reduce, or terminate the benefits of, or otherwise sanction any individual, or otherwise discriminate (including harassment or retaliation in any form or manner) against any individual with respect to the amount, terms, or conditions of public assistance of the individual, because the individual—
 (A)exercised or attempted to exercise any right provided under this section for the individual or the individual's family or household member; or
 (B)opposed any practice made unlawful by this section.
						(h)Enforcement
					(1)Civil action by
				affected individuals
 (A)LiabilityAny employer that violates subsection (g) shall be liable to any individual affected—
 (i)for damages equal to—
 (I)the amount of—
 (aa)any wages, salary, employment benefits, or other compensation denied or lost to such individual by reason of the violation; or
 (bb)in a case in which wages, salary, employment benefits, or other compensation has not been denied or lost to the individual, any actual monetary losses sustained by the individual as a direct result of the violation;
 (II)the interest on the amount described in subclause (I) calculated at the prevailing rate; and
 (III)an additional amount as liquidated damages equal to the sum of the amount described in subclause (I) and the interest described in subclause (II), except that if an employer that has violated subsection (g) proves to the satisfaction of the court that the act or omission that violated subsection (g) was in good faith and that the employer had reasonable grounds for believing that the act or omission was not a violation of subsection (g), such court may, in the discretion of the court, reduce the amount of the liability to the amount and interest determined under subclauses (I) and (II), respectively; and
 (ii)for such equitable relief as may be appropriate, including employment, reinstatement, and promotion.
							(B)Right of
 actionAn action to recover the damages or equitable relief prescribed in subparagraph (A) may be maintained against any employer in any Federal or State court of competent jurisdiction by any one or more affected individuals for and on behalf of—
 (i)the individuals; or
 (ii)the individuals and other individuals similarly situated.
							(C)Fees and
 costsThe court in such an action shall, in addition to any judgment awarded to the plaintiff, allow a reasonable attorney’s fee, reasonable expert witness fees, and other costs of the action to be paid by the defendant.
 (D)LimitationsThe right provided by subparagraph (B) to bring an action by or on behalf of any affected individual shall terminate—
 (i)on the filing of a complaint by the Secretary of Labor in an action under paragraph (4) in which restraint is sought of any further delay in the payment of the amount described in subparagraph (A)(i) to such individual by an employer responsible under subparagraph (A) for the payment; or
 (ii)on the filing of a complaint by the Secretary of Labor in an action under paragraph (2) in which a recovery is sought of the damages described in subparagraph (A)(i) owing to an affected individual by an employer liable under subparagraph (A),
							unless
				the action described in clause (i) or (ii) is dismissed without
			 prejudice on
				motion of the Secretary of Labor.(2)Action by the
				Secretary of Labor
						(A)Administrative
 actionThe Secretary of Labor shall receive, investigate, and attempt to resolve complaints of violations of subsection (g) in the same manner as the Secretary of Labor receives, investigates, and attempts to resolve complaints of violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206 and 207).
						(B)Civil
 actionThe Secretary of Labor may bring an action in any court of competent jurisdiction to recover the damages described in paragraph (1)(A)(i).
						(C)Sums
 recoveredAny sums recovered by the Secretary of Labor pursuant to subparagraph (B) shall be held in a special deposit account and shall be paid, on order of the Secretary, directly to each individual affected. Any such sums not paid to such an individual because of inability to do so within a period of three years shall be deposited into the Treasury of the United States as miscellaneous receipts.
						(3)Limitation
						(A)In
 generalExcept as provided in subparagraph (B), an action may be brought under this subsection not later than two years after the date of the last event constituting the alleged violation for which the action is brought.
						(B)Willful
 violationIn the case of such action brought for a willful violation of subsection (g), such action may be brought within three years after the date of the last event constituting the alleged violation for which such action is brought.
 (C)CommencementIn determining when an action is commenced by the Secretary of Labor under this subsection for the purposes of this paragraph, it shall be considered to be commenced on the date when the complaint is filed.
						(4)Action for
 injunction by Secretary of LaborThe district courts of the United States shall have jurisdiction, for cause shown, in an action brought by the Secretary of Labor—
 (A)to restrain violations of subsection (g), including the restraint of any withholding of payment of wages, salary, employment benefits, or other compensation, plus interest, found by the court to be due to affected individuals; or
 (B)to award such other equitable relief as may be appropriate, including employment, reinstatement, and promotion.
						(5)Solicitor of
 LaborThe Solicitor of Labor may appear for and represent the Secretary of Labor on any litigation brought under this subsection.
					(6)Employer
 liability under other lawsNothing in this section shall be construed to limit the liability of an employer or public agency to an individual, for harm suffered relating to the individual’s experience of domestic violence, dating violence, sexual assault, or stalking, pursuant to any other Federal or State law, including a law providing for a legal remedy.
					(7)Library of
 CongressNotwithstanding any other provision of this subsection, in the case of the Library of Congress, the authority of the Secretary of Labor under this subsection shall be exercised by the Librarian of Congress.
					(8)Certain public
				agency employers
 (A)AgenciesNotwithstanding any other provision of this subsection, in the case of a public agency that employs individuals as described in subparagraph (A) or (B) of section 3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)) (other than an entity of the legislative branch of the Federal Government), subparagraph (B) shall apply.
 (B)AuthorityIn the case described in subparagraph (A), the powers, remedies, and procedures provided in the case of a violation of chapter 63 of title 5, United States Code, in that title to an employing agency, in chapter 12 of that title to the Merit Systems Protection Board, or in that title to any person alleging a violation of chapter 63 of that title, shall be the powers, remedies, and procedures this subsection provides in the case of a violation of subsection (g) to that agency, that Board, or any person alleging a violation of subsection (g), concerning an employee who is an individual described in subparagraph (A).
						(9)Public agencies
 providing public assistanceConsistent with regulations prescribed under section 206(d), the President shall ensure that any public agency that violates subsection (g)(3), or subsection (g)(2) by discriminating as described in subsection (g)(3), shall provide to any individual who receives a less favorable amount, term, or condition of public assistance as a result of the violation—
 (A)(i)the amount of any public assistance denied or lost to such individual by reason of the violation; and
 (ii)the interest on the amount described in clause (i), calculated at the prevailing rate; and
 (B)such equitable relief as may be appropriate.
						203.Existing
				leave usable for addressing domestic violence, dating violence,
			 sexual assault,
 or stalkingAn employee who is entitled to take paid or unpaid leave (including family, medical, sick, annual, personal, or similar leave) from employment, pursuant to State or local law, a collective bargaining agreement, or an employment benefits program or plan, may elect to substitute any period of such leave for an equivalent period of leave provided under section 202.
			204.Emergency
				benefits
				(a)In
 generalA State may use funds provided to the State under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) to provide nonrecurrent short-term emergency benefits to an individual for any period of leave the individual takes pursuant to section 202 of this Act.
				(b)Eligibility
 (1)In generalAn individual who is eligible for assistance under the State program funded under that part and for leave under section 202 shall be eligible for such emergency benefits, except as provided in paragraph (2).
 (2)CalculationIn calculating eligibility for such emergency benefits, the State shall count only the cash available or accessible to the individual.
					(c)Timing
 (1)ApplicationsAn individual seeking emergency benefits under subsection (a) from a State shall submit an application to the State.
 (2)BenefitsThe State shall provide benefits to an eligible applicant under paragraph (1) on an expedited basis, and not later than seven days after the applicant submits an application under paragraph (1).
					205.Rule of construction
				(a)More protective
 laws, agreements, programs, and plansNothing in this title shall be construed to supersede any provision of any Federal, State, or local law, collective bargaining agreement, or employment benefits program or plan that provides—
 (1)greater leave rights for survivors of domestic violence, dating violence, sexual assault, or stalking than the rights established under this Act; or
 (2)leave benefits for a larger population of survivors of domestic violence, dating violence, sexual assault, or stalking (as defined in such law, agreement, program, or plan) than the survivors of domestic violence, dating violence, sexual assault, or stalking covered under this Act.
					(b)Less protective
 laws, agreements, programs, and plansThe rights established for survivors of domestic violence, dating violence, sexual assault, or stalking under this Act shall not be diminished by any State or local law, collective bargaining agreement, or employment benefits program or plan.
				206.Regulations
				(a)In
				general
					(1)Authority to
 issue regulationsExcept as provided in subsections (b), (c), and (d), the Secretary of Labor shall issue regulations to carry out this title.
					(2)Regulations
 regarding noticesThe regulations described in paragraph (1) shall include regulations requiring every employer to post and keep posted, in conspicuous places on the premises of the employer where notices to employees are customarily placed, a notice, to be prepared or approved by the Secretary of Labor, summarizing the provisions of this title and providing information on procedures for filing complaints. The Secretary of Labor shall develop such a notice and provide copies to employers upon request without charge.
					(b)Library of
 CongressThe Librarian of Congress shall prescribe the regulations described in subsection (a) with respect to employees of the Library of Congress. The regulations prescribed under this subsection shall, to the extent appropriate, be consistent with the regulations prescribed by the Secretary of Labor under subsection (a).
				(c)Certain public
 agency employersThe Office of Personnel Management shall prescribe the regulations described in subsection (a) with respect to individuals described in subparagraph (A) or (B) of section 3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)) (other than an individual employed by an entity of the legislative branch of the Federal Government). The regulations prescribed under this subsection shall, to the extent appropriate, be consistent with the regulations prescribed by the Secretary of Labor under subsection (a).
				(d)Public agencies
 providing public assistanceThe President shall prescribe the regulations described in subsection (a) with respect to applicants for and recipients of public assistance, in the case of violations of section 202(g)(3), or section 202(g)(2) due to discrimination described in section 202(g)(3). The regulations prescribed under this subsection shall, to the extent appropriate, be consistent with the regulations prescribed by the Secretary of Labor under subsection (a).
				IIISurvivors’
			 employment sustainability
			301.Short
 titleThis title may be cited as the Survivors' Employment Sustainability Act.
			302.Prohibited
				discriminatory acts
				(a)In
 generalIt shall be unlawful for an employer to fail or refuse to hire or discharge any individual, or otherwise discriminate (including harassment or retaliation in any form or manner) against any individual with respect to the compensation, terms, conditions, or privileges of employment of the individual, and it shall be unlawful for a public agency to deny, reduce, or terminate the benefits of, or otherwise sanction any individual, or otherwise discriminate (including harassment or retaliation in any form or manner) against any individual with respect to the amount, terms, or conditions of public assistance of the individual, because—
 (1)the individual involved is or the employer or public agency involved perceives that individual to be a survivor of domestic violence, dating violence, sexual assault, or stalking, or a survivor of communication of an intimate image of the individual;
 (2)that individual attended, participated in, prepared for, or requested leave to attend, participate in, or prepare for, a criminal or civil court proceeding relating to an incident that caused the individual to be a survivor of domestic violence, dating violence, sexual assault, or stalking, or a survivor of communication of an intimate image of the individual;
 (3)that individual, in response to actual or threatened domestic violence, dating violence, sexual assault, or stalking, or actual or threatened communication of an intimate image of the individual, requested that the employer or public agency implement a reasonable safety procedure or a job-related modification to enhance the security of that individual or safeguard the workplace involved; or
 (4)the workplace is disrupted or threatened by the action of a person whom that individual states has committed or threatened to commit an act that caused or would cause the individual to be a survivor of domestic violence, dating violence, sexual assault, or stalking, or a survivor of communication of an intimate image of the individual.
 (b)DefinitionsIn this section:
 (1)Communication of an intimate imageThe term communication of an intimate image, used with respect to an individual, includes a transmission, dissemination, or receipt through electronic or other communication containing at least one intimate image of the individual that appears to have been transmitted or disseminated by a person who—
 (A)obtained the image under circumstances in which a reasonable person would know or understand that the image was to remain private;
 (B)knows or should have known that the depicted individual has not consented to the disclosure of the image; and
 (C)knows or reasonably should know that the disclosure would cause harm to the depicted individual. (2)DiscriminateThe term discriminate, used with respect to the terms, conditions, or privileges of employment or with respect to the terms or conditions of public assistance, includes failing to implement, on request from an individual, in response to actual or threatened domestic violence, dating violence, sexual assault, or stalking, or actual or threatened communication of an intimate image of the individual, a reasonable safety procedure or a job-related modification to enhance the security of that individual or safeguard the workplace involved (such as installation of a lock, change of a telephone number or seating assignment, provision of a transfer, provision of leave, modification of a schedule, or adjustment of a work requirement), unless the employer or public agency can demonstrate that granting the request would impose an undue hardship on the operation of the employer or public agency.
 (3)Domestic violence; dating violence; sexual assault; stalkingThe terms domestic violence, dating violence, sexual assault, and stalking have the meanings given the terms in section 40002 of the Violence Against Women Act of 1994 (42 U.S.C. 13925).
 (4)Intimate imageThe term intimate image means any photograph, motion picture film, videotape, digital image, image from social media, or any other recording or other image of an individual (other than the person taking the image) who is identifiable from the image itself or from information displayed with or otherwise connected to the image, that—
 (A)was taken in a private setting; (B)does not depict a matter of public concern; and
 (C)depicts— (i)sexual activity, including sexual intercourse or masturbation; or
 (ii)a person’s intimate body parts, whether nude or visible through less than opaque clothing. (5)Safe leave termsThe terms employ, employee, employer, employment benefits, person, public agency, public assistance, State, and survivor of domestic violence, dating violence, sexual assault, or stalking have the meanings given the terms in section 201.
					(6)Undue
 hardshipThe term undue hardship means an action requiring significant difficulty or expense.
					303.Enforcement
				(a)Civil action by
				individuals
 (1)LiabilityAny employer that violates section 302 shall be liable to any individual affected for—
 (A)damages equal to the amount of any wages, salary, employment benefits, or other compensation denied or lost to such individual by reason of the violation, and the interest on that amount calculated at the prevailing rate;
 (B)compensatory damages, including damages for future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment or life, and other nonpecuniary losses;
 (C)such punitive damages, up to three times the amount of actual damages sustained, as the court described in paragraph (2) shall determine to be appropriate; and
 (D)such equitable relief as may be appropriate, including employment, reinstatement, and promotion.
						(2)Right of
 actionAn action to recover the damages or equitable relief prescribed in paragraph (1) may be maintained against any employer in any Federal or State court of competent jurisdiction by any one or more affected individuals described in section 302.
					(b)Action by
 secretary of laborThe Secretary of Labor may bring a civil action in any Federal or State court of competent jurisdiction to recover the damages or equitable relief described in subsection (a)(1).
				(c)Library of
 CongressNotwithstanding any other provision of this section, in the case of the Library of Congress, the authority of the Secretary of Labor under this section shall be exercised by the Librarian of Congress.
				(d)Certain public
				agency employers
 (1)AgenciesNotwithstanding any other provision of this section, in the case of a public agency that employs individuals as described in subparagraph (A) or (B) of section 3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)) (other than an entity of the legislative branch of the Federal Government), paragraph (2) shall apply.
 (2)AuthorityIn the case described in paragraph (1), the powers, remedies, and procedures provided (in the case of a violation of section 2302(b)(1)(A) of title 5, United States Code) in title 5, United States Code, to an employing agency, the Office of Special Counsel, the Merit Systems Protection Board, or any person alleging a violation of such section 2302(b)(1)(A), shall be the powers, remedies, and procedures this section provides in the case of a violation of section 302 to that agency, that Office, that Board, or any person alleging a violation of section 302, respectively, concerning an employee who is an individual described in paragraph (1).
					(e)Public agencies
 providing public assistanceConsistent with regulations prescribed under section 304(d), the President shall ensure that any public agency that violates section 302(a) by taking an action prohibited under section 302(a) with respect to the amount, terms, or conditions of public assistance, shall provide to any individual who receives a less favorable amount, term, or condition of public assistance as a result of the violation—
 (1)(A)the amount of any public assistance denied or lost to such individual by reason of the violation; and
 (B)the interest on the amount described in subparagraph (A), calculated at the prevailing rate; and
 (2)such equitable relief as may be appropriate.
					304.Regulations
				(a)In
 generalExcept as provided in subsections (b), (c), and (d), the Secretary of Labor shall issue regulations to carry out this title.
				(b)Library of
 CongressThe Librarian of Congress shall prescribe the regulations described in subsection (a) with respect to employees of the Library of Congress. The regulations prescribed under this subsection shall, to the extent appropriate, be consistent with the regulations prescribed by the Secretary of Labor under subsection (a).
				(c)Certain public
 agency employersThe Office of Personnel Management, after consultation with the Office of Special Counsel and the Merit Systems Protection Board, shall prescribe the regulations described in subsection (a) with respect to individuals described in subparagraph (A) or (B) of section 3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)) (other than an individual employed by an entity of the legislative branch of the Federal Government). The regulations prescribed under this subsection shall, to the extent appropriate, be consistent with the regulations prescribed by the Secretary of Labor under subsection (a).
				(d)Public agencies
 providing public assistanceThe President shall prescribe the regulations described in subsection (a) with respect to applicants for and recipients of public assistance, in the case of violations of section 302(a) by a public agency due to taking an action prohibited under section 302(a) with respect to the amount, terms, or conditions of public assistance. The regulations prescribed under this subsection shall, to the extent appropriate, be consistent with the regulations prescribed by the Secretary of Labor under subsection (a).
				305.Attorney’s
 feesSection 722(b) of the Revised Statutes (42 U.S.C. 1988(b)) is amended by inserting the Survivors’ Employment Sustainability Act, after title VI of the Civil Rights Act of 1964,.
			IVEntitlement to
			 unemployment compensation for survivors of domestic violence, dating
			 violence,
			 sexual assault, or stalking
			401.Unemployment
			 compensation and training provisions
				(a)Unemployment
 compensationSection 3304 of the Internal Revenue Code of 1986 (relating to approval of State unemployment compensation laws) is amended—
 (1)in subsection (a)—
 (A)in paragraph (18), by striking and at the end;
 (B)by redesignating paragraph (19) as paragraph (20); and
 (C)by inserting after paragraph (18) the following new paragraph:
							
 (19)compensation shall not be denied where an individual is separated from employment due to circumstances resulting from the individual being a survivor of domestic violence, dating violence, sexual assault, or stalking, nor shall States impose additional conditions that restrict the individual’s eligibility for or receipt of benefits beyond those required of other individuals who are forced to leave their jobs or are deemed to have good cause for voluntarily separating from a job in the State; and
								;
				and
 (2)by adding at the end the following new subsection:
						
 (g)ConstructionFor purposes of subsection (a)(19)—
 (1)DocumentationIn determining eligibility for compensation due to circumstances resulting from an individual being a survivor of domestic violence, dating violence, sexual assault, or stalking—
 (A)States shall adopt, or have adopted, by statute, regulation, or policy a list of forms of documentation that may be presented to demonstrate eligibility; and
 (B)presentation of any one of such forms of documentation shall be sufficient to demonstrate eligibility, except that a State may require the presentation of a form of identification in addition to the sworn statement of applicant described in paragraph (2)(A).
									(2)List of forms of
 documentationThe list referred to in paragraph (1)(A) shall, at a minimum, include the following forms of documentation:
 (A)A sworn statement of the applicant.
 (B)A police or court record concerning the applicant. (C)Documentation from an employee or volunteer working for a survivor services organization, an attorney, a police officer, a medical professional, a social worker, an antiviolence counselor, a member of the clergy, or another professional, affirming that the applicant is a survivor of domestic violence, dating violence, sexual assault, or stalking.
 (3)DefinitionsThe terms domestic violence, dating violence, sexual assault, stalking, survivor of domestic violence, dating violence, sexual assault, or stalking, and survivor services organization have the meanings given such terms in section 201 of the Security and Financial Empowerment Act of 2015.
								.
					(b)Unemployment
 compensation personnel trainingSection 303(a) of the Social Security Act (42 U.S.C. 503(a)) is amended—
 (1)by redesignating paragraphs (4) through (12) as paragraphs (5) through (13), respectively; and
 (2)by inserting after paragraph (3) the following new paragraph:
						
 (4)Such methods of administration as will ensure that—
 (A)applicants for unemployment compensation and individuals inquiring about such compensation are adequately notified of the provisions of subsections (a)(19) and (g) of section 3304 of the Internal Revenue Code of 1986 (relating to the availability of unemployment compensation for survivors of domestic violence, dating violence, sexual assault, or stalking); and
 (B)claims reviewers and hearing personnel are adequately trained in—
 (i)the nature and dynamics of domestic violence, dating violence, sexual assault, or stalking (as such terms are defined in section 201 of the Security and Financial Empowerment Act of 2015); and
 (ii)methods of ascertaining and keeping confidential information about possible experiences of domestic violence, dating violence, sexual assault, or stalking (as so defined) to ensure that—
 (I)requests for unemployment compensation based on separations stemming from domestic violence, dating violence, sexual assault, or stalking (as so defined) are reliably screened, identified, and adjudicated; and
 (II)full confidentiality is provided for the individual’s claim and submitted evidence; and
										.
					(c)TANF personnel
 trainingSection 402(a) of the Social Security Act (42 U.S.C. 602(a)) is amended by adding at the end the following new paragraph:
					
						(8)Certification
				that the State will provide information to survivors of domestic
			 violence, dating
 violence, sexual assault, or stalkingA certification by the chief officer of the State that the State has established and is enforcing standards and procedures to—
 (A)ensure that applicants for assistance under the program and individuals inquiring about such assistance are adequately notified of—
 (i)the provisions of subsections (a)(19) and (g) of section 3304 of the Internal Revenue Code of 1986 (relating to the availability of unemployment compensation for survivors of domestic violence, dating violence, sexual assault, or stalking); and
 (ii)assistance made available by the State to survivors of domestic violence, dating violence, sexual assault, or stalking (as defined in section 201 of the Security and Financial Empowerment Act of 2015);
 (B)ensure that case workers and other agency personnel responsible for administering the State program funded under this part are adequately trained in—
 (i)the nature and dynamics of domestic violence, dating violence, sexual assault, or stalking (as such terms are defined in section 201 of the Security and Financial Empowerment Act of 2015);
 (ii)State standards and procedures relating to the prevention of, and assistance for individuals who are survivors of, domestic violence, dating violence, sexual assault, or stalking (as so defined); and
 (iii)methods of ascertaining and keeping confidential information about possible experiences of domestic violence, dating violence, sexual assault, or stalking (as so defined);
 (C)if a State has elected to establish and enforce standards and procedures regarding the screening for, and identification of, domestic violence pursuant to paragraph (7), ensure that—
 (i)applicants for assistance under the program and individuals inquiring about such assistance are adequately notified of options available under such standards and procedures; and
 (ii)case workers and other agency personnel responsible for administering the State program funded under this part are provided with adequate training regarding such standards and procedures and options available under such standards and procedures; and
 (D)ensure that the training required under subparagraphs (B) and, if applicable, (C)(ii) is provided through a training program operated by an eligible entity (as defined in section 401(d)(2) of the Security and Financial Empowerment Act of 2015).
							.
				(d)Domestic
			 violence, dating violence, sexual assault, or stalking training grant
			 program
					(1)Grants
 authorizedThe Secretary of Labor (in this subsection referred to as the Secretary) is authorized to award—
 (A)a grant to a national survivor services organization in order for such organization to—
 (i)develop and disseminate a model training program (and related materials) for the training required under section 303(a)(4)(B) of the Social Security Act, as added by subsection (b), and under subparagraphs (B) and, if applicable, (C)(ii) of section 402(a)(8) of such Act, as added by subsection (c); and
 (ii)provide technical assistance with respect to such model training program; and
 (B)grants to State, tribal, or local agencies in order for such agencies to contract with eligible entities to provide State, tribal, or local case workers and other State, tribal, or local agency personnel responsible for administering the temporary assistance to needy families program established under part A of title IV of the Social Security Act in a State or Indian reservation with the training required under subparagraphs (B) and, if applicable, (C)(ii) of such section 402(a)(8).
						(2)Eligible entity
 definedFor purposes of paragraph (1)(B), the term eligible entity means an entity—
 (A)that is— (i)a State or tribal domestic violence coalition or sexual assault coalition;
 (ii)a State or local survivor services organization with recognized expertise in the dynamics of domestic violence, dating violence, sexual assault, or stalking whose primary mission is to provide services to survivors of domestic violence, dating violence, sexual assault, or stalking, such as a rape crisis center or domestic violence program; or
 (iii)an organization with demonstrated expertise in State or county welfare laws and implementation of such laws and experience with disseminating information on such laws and implementation, but only if such organization will provide the required training in partnership with an entity described in clause (i) or (ii); and
 (B)that— (i)has demonstrated expertise in the dynamics of both domestic violence and sexual assault, such as a joint domestic violence and sexual assault coalition; or
 (ii)will provide the required training in partnership with an entity described in clause (i) or (ii) of subparagraph (A) in order to comply with the dual domestic violence and sexual assault expertise requirement under clause (i).
 (3)ApplicationAn entity seeking a grant under this subsection shall submit an application to the Secretary at such time, in such form and manner, and containing such information as the Secretary specifies.
					(4)Reports
						(A)Reports to
 CongressThe Secretary shall annually submit a report to Congress on the grant program established under this subsection.
						(B)Reports
 available to publicThe Secretary shall establish procedures for the dissemination to the public of each report submitted under subparagraph (A). Such procedures shall include the use of the Internet to disseminate such reports.
						(5)Authorization of
			 appropriations
 (A)AuthorizationThere are authorized to be appropriated—
 (i)$1,000,000 for fiscal year 2016 to carry out the provisions of paragraph (1)(A); and
 (ii)$12,000,000 for each of fiscal years 2017 through 2020 to carry out the provisions of paragraph (1)(B).
							(B)Three-year
 availability of grant fundsEach recipient of a grant under this subsection shall return to the Secretary any unused portion of such grant not later than 3 years after the date the grant was awarded, together with any earnings on such unused portion.
						(C)Amounts
 returnedAny amounts returned pursuant to subparagraph (B) shall be available without further appropriation to the Secretary for the purpose of carrying out the provisions of paragraph (1)(B).
						(e)Effect on
			 existing laws, etc
					(1)More protective
 laws, agreements, programs, and plansNothing in this title shall be construed to supersede any provision of any Federal, State, or local law, collective bargaining agreement, or employment benefits program or plan that provides greater unemployment insurance benefits for survivors of domestic violence, dating violence, sexual assault, or stalking than the rights established under this title.
					(2)Less protective
 laws, agreements, programs, and plansThe rights established for survivors of domestic violence, dating violence, sexual assault, or stalking under this title shall not be diminished by any more restrictive State or local law, collective bargaining agreement, or employment benefits program or plan.
					(f)Effective
			 date
					(1)Unemployment
			 amendments
						(A)In
 generalExcept as provided in subparagraph (B) and paragraph (2), the amendments made by this section shall apply in the case of compensation paid for weeks beginning on or after the expiration of 180 days from the date of enactment of this Act.
						(B)Extension of
			 effective date for State law amendment
							(i)In
 generalIf the Secretary of Labor identifies a State as requiring a change to its statutes, regulations, or policies in order to comply with the amendments made by this section (excluding the amendment made by subsection (c)), such amendments shall apply in the case of compensation paid for weeks beginning after the earlier of—
 (I)the date the State changes its statutes, regulations, or policies in order to comply with such amendments; or
 (II)the end of the first session of the State legislature which begins after the date of enactment of this Act or which began prior to such date and remained in session for at least 25 calendar days after such date,
								except that in
			 no case shall such amendments apply before the date that is 180 days after
			 the
			 date of enactment of this Act.(ii)Session
 definedIn this subparagraph, the term session means a regular, special, budget, or other session of a State legislature.
							(2)TANF
			 amendment
						(A)In
 generalExcept as provided in subparagraph (B), the amendment made by subsection (c) shall take effect on the date of enactment of this Act.
						(B)Extension of
 effective date for State law amendmentIn the case of a State plan under part A of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State action (including legislation, regulation, or other administrative action) in order for the plan to meet the additional requirements imposed by the amendment made by subsection (c), the State plan shall not be regarded as failing to comply with the requirements of such amendment on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a two-year legislative session, each year of the session is considered to be a separate regular session of the State legislature.
 (g)DefinitionsIn this section, the terms domestic violence, dating violence, sexual assault, stalking, survivor of domestic violence, dating violence, sexual assault, or stalking, and survivor services organization have the meanings given such terms in section 201.
				VInsurance protections and support for survivors of domestic violence, dating violence, sexual
			 assault, or
			 stalking
			AInsurance protections
 501.DefinitionsIn this title: (1)AbuserThe term abuser means the person who commits an act of domestic violence, dating violence, sexual assault, or stalking against a survivor of domestic violence, dating violence, sexual assault, or stalking.
 (2)Dating violence; domestic violence; sexual assault; stalkingThe terms dating violence, domestic violence, sexual assault, and stalking have the meanings given such terms in section 201. (3)InsuredThe term insured means a party named on a policy, certificate, or health benefit plan, including an individual, a corporation, a partnership, an association, an unincorporated organization, or any similar entity, as the person with legal rights to the benefits provided by the policy, certificate, or health benefit plan. For group insurance, the term includes a person who is a beneficiary covered by a group policy, certificate, or health benefit plan. For life insurance, the term refers to the person whose life is covered under an insurance policy.
 (4)InsurerThe term insurer means any person, reciprocal exchange, inter insurer, Lloyds insurer, fraternal benefit society, or other legal entity engaged in the business of insurance, including agents, brokers, adjusters, and third-party administrators. The term includes employers who provide or make available employment benefits through an employee benefit plan, as defined in section 3(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(3)). The term also includes health insurance issuers, as defined by section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), health benefit plans, and life, disability, and property and casualty insurers.
 (5)PolicyThe term policy means a contract of insurance, certificate, indemnity, suretyship, or annuity issued, proposed for issuance, or intended for issuance by an insurer, including endorsements or riders to an insurance policy or contract.
					(6)Survivor of domestic violence, dating
 violence, sexual assault, or stalkingThe term survivor of domestic violence, dating violence, sexual assault, or stalking has the meaning given such term in section 201.
 (7)Survivor services organizationThe term survivor services organization has the meaning given such term in section 201. 502.Discriminatory acts prohibited (a)In generalNo insurer may, directly or indirectly, engage in any of the following acts or practices on the basis that the applicant or insured, or any person employed by the applicant or insured or with whom the applicant or insured is known to have a relationship or association, is, has been, or may be a survivor of domestic violence, dating violence, sexual assault, or stalking or has incurred or may incur claims related to domestic violence, dating violence, sexual assault, or stalking:
 (1)Denying, refusing to issue, renew, or reissue, or canceling or otherwise terminating an insurance policy or health benefit plan.
 (2)Restricting, excluding, or limiting insurance coverage for losses or denying a claim, except as otherwise permitted or required by State laws relating to life insurance beneficiaries.
 (3)Adding a premium differential to any insurance policy or health benefit plan.
						(b)Prohibition on
 limitation of claimsNo insurer may, directly or indirectly, deny or limit payment to an insured who is a survivor of domestic violence, dating violence, sexual assault, or stalking if the claim for payment is a result of such violence, assault, or stalking.
					(c)Prohibition on
			 termination
						(1)In
 generalNo insurer may terminate health coverage for a survivor of domestic violence, dating violence, sexual assault, or stalking because coverage was originally issued in the name of the abuser and the abuser has divorced, separated from, or lost custody of the survivor or the survivor's coverage has terminated voluntarily or involuntarily and the survivor does not qualify for an extension of coverage under part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1161 et seq.) or section 4980B of the Internal Revenue Code of 1986.
						(2)Payment of
 premiumsNothing in paragraph (1) shall be construed to prohibit the insurer from requiring that the survivor of domestic violence, dating violence, sexual assault, or stalking pay the full premium for the survivor's coverage under the health plan if the requirements are applied to all insured of the insurer.
 (3)ExceptionAn insurer may terminate group coverage to which this subsection applies after the continuation coverage period required by this subsection has been in force for 18 months if it offers conversion to an equivalent individual plan.
						(4)Continuation
 coverageThe continuation of health coverage required by this subsection shall be satisfied by any extension of coverage under part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1161 et seq.) or section 4980B of the Internal Revenue Code of 1986 provided to a survivor of domestic violence, dating violence, sexual assault, or stalking and is not intended to be in addition to any extension of coverage otherwise provided for under such part 6 or section 4980B.
						(d)Use of
			 information
						(1)Limitation
							(A)In
 generalIn order to protect the safety and privacy of survivors of domestic violence, dating violence, sexual assault, or stalking, no person employed by or contracting with an insurer or health benefit plan may (without the consent of the survivor)—
 (i)use, disclose, or transfer information relating to domestic violence, dating violence, sexual assault, or stalking status, acts of such violence, assault, or stalking, medical conditions related to domestic violence, dating violence, sexual assault, or stalking, or the applicant’s or insured’s status as a family member, employer, associate, or person in a relationship with a survivor of domestic violence, dating violence, sexual assault, or stalking for any purpose unrelated to the direct provision of health care services unless such use, disclosure, or transfer is required by an order of an entity with authority to regulate insurance or an order of a court of competent jurisdiction; or
 (ii)disclose or transfer information relating to an applicant’s or insured’s mailing address or telephone number or the mailing address and telephone number of a shelter for survivors of domestic violence, dating violence, sexual assault, or stalking, unless such disclosure or transfer—
 (I)is required in order to provide insurance coverage; and
 (II)does not have the potential to endanger the safety of a survivor of domestic violence, dating violence, sexual assault, or stalking.
									(B)Rule of
 constructionNothing in this paragraph may be construed to limit or preclude a survivor of domestic violence, dating violence, sexual assault, or stalking from obtaining the survivor’s own insurance records from an insurer.
							(2)Authority of
 survivorsA survivor of domestic violence, dating violence, sexual assault, or stalking, at the absolute discretion of the survivor, may provide evidence of domestic violence, dating violence, sexual assault, or stalking to an insurer for the limited purpose of facilitating treatment of a condition related to such violence, assault, or stalking or demonstrating that a condition is related to such violence, assault, or stalking. Nothing in this paragraph shall be construed as authorizing an insurer to disregard such provided evidence.
						503.Insurance
			 protocols for survivors of domestic violence, dating violence, sexual
 assault, or stalkingInsurers shall develop and adhere to written policies specifying procedures to be followed by employees, contractors, producers, agents, and brokers for the purpose of protecting the safety and privacy of a survivor of domestic violence, dating violence, sexual assault, or stalking and otherwise implementing this subtitle when taking an application, investigating a claim, or taking any other action relating to a policy or claim involving a survivor of domestic violence, dating violence, sexual assault, or stalking.
				504.Reasons for
 adverse actionsAn insurer that takes an action that adversely affects a survivor of domestic violence, dating violence, sexual assault, or stalking shall advise the applicant or insured who is the survivor of domestic violence, dating violence, sexual assault, or stalking of the specific reasons for the action in writing. For purposes of this section, reference to general underwriting practices or guidelines shall not constitute a specific reason.
				505.Life
 insuranceNothing in this subtitle shall be construed to prohibit a life insurer from declining to issue a life insurance policy if the applicant or prospective owner of the policy is or would be designated as a beneficiary of the policy, and if—
 (1)the applicant or prospective owner of the policy lacks an insurable interest in the insured; or
 (2)the applicant or prospective owner of the policy is known, on the basis of police or court records, to have committed an act of domestic violence, dating violence, sexual assault, or stalking against the proposed insured.
					506.Subrogation
 without consent prohibitedSubrogation of claims resulting from domestic violence, dating violence, sexual assault, or stalking is prohibited without the informed consent of the survivor of domestic violence, dating violence, sexual assault, or stalking.
				507.Enforcement
					(a)Federal Trade
 CommissionAny act or practice prohibited by this subtitle shall be treated as an unfair and deceptive act or practice pursuant to section 5 of the Federal Trade Commission Act (15 U.S.C. 45) and the Federal Trade Commission shall enforce this subtitle in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this subtitle, including issuing a cease and desist order granting any individual relief warranted under the circumstances, including temporary, preliminary, and permanent injunctive relief and compensatory damages.
					(b)Private cause of
			 action
						(1)In
 generalAn applicant or insured who believes that the applicant or insured has been adversely affected by an act or practice of an insurer in violation of this subtitle may maintain an action against the insurer in a Federal or State court of original jurisdiction.
 (2)ReliefUpon proof of such conduct by a preponderance of the evidence in an action described in paragraph (1), the court may award appropriate relief, including temporary, preliminary, and permanent injunctive relief and compensatory and punitive damages, as well as the costs of suit and reasonable fees for the aggrieved individual’s attorneys and expert witnesses.
						(3)Statutory
 damagesWith respect to compensatory damages in an action described in paragraph (1), the aggrieved individual may elect, at any time prior to the rendering of final judgment, to recover in lieu of actual damages, an award of statutory damages in the amount of $5,000 for each violation.
 508.ApplicabilityThis subtitle shall apply with respect to any action taken after the enactment of this Act.
				BSupporting and empowering survivors
				511.Study and reports on barriers to survivors’ economic security access
 (a)StudyThe Secretary of Health and Human Services, in consultation with the Secretary of Labor, shall conduct a study on the barriers that survivors of domestic violence, dating violence, sexual assault, or stalking throughout the United States experience in maintaining economic security as a result of issues related to domestic violence, dating violence, sexual assault, or stalking.
 (b)ReportsNot later than January 1, 2017, and every five years thereafter, the Secretary of Health and Human Services, in consultation with the Secretary of Labor, shall submit a report to Congress on the study conducted under subsection (a).
 (c)ContentsThe study and reports under this section shall include— (1)identification of geographic areas in which State laws, regulations, and practices have a strong impact on the ability of survivors of domestic violence, dating violence, sexual assault, or stalking to exercise—
 (A)any rights under this Act without compromising personal safety or the safety of others, including family members and excluding the abuser; and
 (B)other components of economic security;
 (2)identification of geographic areas with shortages in resources for such survivors, with an accompanying analysis of the extent and impact of such shortage;
 (3)analysis of factors related to industries, workplace settings, employer practices, trends, and other elements that impact the ability of such survivors to exercise any rights under this Act without compromising personal safety or the safety of others, including family members;
 (4)the recommendations of the Secretary of Health and Human Services and the Secretary of Labor with respect to resources, oversight, and enforcement tools to ensure successful implementation of the provisions of this Act in order to support the economic security and safety of survivors of domestic violence, dating violence, sexual assault, or stalking; and
 (5)best practices for States, employers, health carriers, insurers, and other private entities in addressing issues related to domestic violence, dating violence, sexual assault, or stalking.
						512.Domestic violence, dating violence, sexual assault, and stalking education and information programs
			 for survivors
 (a)DefinitionsIn this section, the terms employ, employee, employer, and State have the meanings given such terms in section 201. (b)Public education program (1)In generalThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services (through the Director of the Centers for Disease Control and Prevention and the grant recipient carrying out the National Resource Center on Domestic Violence) and the Attorney General (through the Principal Deputy Director of the Office on Violence Against Women), shall coordinate and provide for a national public outreach and education campaign to raise public awareness of domestic violence, dating violence, sexual assault, and stalking, including outreach and education for employers, service providers, teachers, and other key partners.
 (2)DisseminationThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services and the Attorney General, as described in paragraph (1), may disseminate information through the public outreach and education campaign on the resources and rights referred to in this subsection directly or through arrangements with health agencies, professional and nonprofit organizations, consumer groups, labor organizations, institutions of higher education, clinics, the media, and Federal, State, and local agencies.
 (3)InformationThe information disseminated under paragraph (2) shall include, at a minimum, a description of— (A)the resources and rights that are—
 (i)available to survivors of domestic violence, dating violence, sexual assault, or stalking; and (ii)established in this Act and the Violence Against Women Act of 1994 (42 U.S.C. 13925 et seq.);
 (B)guidelines and best practices on prevention of domestic violence, dating violence, stalking, and sexual assault;
 (C)resources that promote healthy relationships and communication skills; (D)resources that encourage bystander intervention in a situation involving domestic violence, dating violence, stalking, or sexual assault;
 (E)resources that promote workplace policies that support and help maintain the economic security of survivors of domestic violence, dating violence, sexual assault, or stalking; and
 (F)resources and rights that the heads of Federal agencies described in paragraph (2) determine are appropriate to include.
							(c)Information program for employers
 (1)In generalThe Secretary of Labor and the Secretary of Health and Human Services, in consultation with major women's advocacy groups and medical and public health organizations, shall develop and disseminate to employers information on the entitlement of survivors of domestic violence, dating violence, sexual assault, or stalking to safe leave under title II.
 (2)InformationThe information disseminated under paragraph (1) shall include, at a minimum— (A)information describing employers’ responsibilities and employees’ rights under title II;
 (B)recommendations for carrying out those responsibilities and providing for those rights; (C)recommendations for supporting employees when the employees seek safe leave under title II;
 (D)information on best practices for supporting survivors of domestic violence, dating violence, sexual assault, or stalking;
 (E)information on best practices for preventing domestic violence, dating violence, sexual assault, and stalking; and
 (F)information explaining how to obtain additional copies of the information developed under paragraph (1) for distribution to the employees.
 (d)Study on workplace responsesThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services, shall conduct a study on the status of workplace responses to employees who experience domestic violence, dating violence, sexual assault, or stalking while employed, in each State and nationally, to improve the access of survivors of domestic violence, dating violence, sexual assault, or stalking to supportive resources and economic security.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2016 through 2020.
 513.Investing in public health infrastructure to improve support for survivorsSection 303(c) of the Family Violence Prevention and Services Act (42 U.S.C. 10403(c)) is amended by striking 314 and all that follows and inserting 314 $15,000,000 for each of fiscal years 2016 through 2020..
				514.Financial literacy and advocacy for survivors of domestic violence, dating violence, sexual
			 assault, or stalking
 (a)Eligible entity definedIn this section, the term eligible entity means an entity that is— (1)a State or tribal domestic violence coalition or sexual assault coalition, consistent with this Act;
 (2)a State or local survivor services organization; or (3)an organization with demonstrated expertise in providing financial literacy support and advocacy services, but only if such organization will provide such support and services in partnership with an entity described in paragraph (1) or (2).
 (b)Grants authorizedThe Secretary of Health and Human Services is authorized to award competitive grants to eligible entities to—
 (1)develop and disseminate a model program, and related materials, for providing financial literacy support and advocacy services to survivors of domestic violence, dating violence, sexual assault, or stalking, and such support and services shall take place in national resource centers, established and operated under section 41501 of the Violence Against Women Act of 1994 (42 U.S.C. 14043f); and
 (2)provide technical assistance with respect to such model program. (c)ApplicationsAn eligible entity seeking a grant under this section shall submit an application to the Secretary of Health and Human Services at such time, in such form and manner, and containing such information as the Secretary specifies.
					(d)Reports to Congress
 The Secretary of Health and Human Services shall annually submit a report to Congress on the grant program established under this section.
					(e)Authorization of appropriations
 (1)AuthorizationThere is authorized to be appropriated $1,000,000 for fiscal year 2016 to carry out this section. (2)Three-year availability of grant fundsNot later than three years after the date on which a grant is awarded under this section, the recipient of such grant shall return to the Secretary of Health and Human Services any unused portion of such grant, together with any earnings on such unused portion.
						VISeverability
 601.SeverabilityIf any provision of this Act, any amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of the provisions of this Act, the amendments made by this Act, and the application of such provisions or amendments to any person or circumstance shall not be affected.
